EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JINGHUA KAREN TANG on 08/24/2022.

The application has been amended as follows: 

h and w are integer numbers;
1. (Currently Amended) A method for calculating a DC value for DC intra prediction mode of a current block of a picture, the method implemented by a decoder comprising: 
obtaining an aspect ratio of the current block according to a width and a height of the current block; 
obtaining a weighting factor based on the aspect ratio; 
determining an intra-prediction value of the current block based on the weighting factor, wherein the current block is a rectangular block, and the intra-prediction value is a DC value; and 
reconstructing the current block based on the intra-prediction value, 
wherein the width W of the current block is W = 2w and the height H of the current block is H = 2h, 
wherein h and w are integer numbers; 
wherein when W > H, the aspect ratio RA is RA = 2w-h, and 
wherein when H > W, the aspect ratio RA is RA = 2h-w.

14. (Currently Amended) A method for calculating a DC value for DC intra prediction mode of a current block of a picture, the method implemented by a decoder comprising: 
obtaining a width and a height of the current block; Page 7 of 17Application No. 17/121,773 Docket No. 85880132US06 
comparing the width with the height; 
when the width is greater than the height, determining a DC value of the current block based on reference samples only in a neighboring block on a top side of the current block, or when the height is greater than the width, determining a DC value of the current block based on reference samples only in a neighboring block on a left side of the current block; and 
reconstructing the current block based on the DC value, 
wherein the width W of the current block is W = 2w and the height H of the current block is H = 2h, 
wherein h and w are integer numbers; 
wherein when W > H, the aspect ratio RA is RA = 2w-h, and 
wherein when H > W, the aspect ratio RA is RA = 2h-w

17. (Currently Amended) A decoder for calculating a DC value for DC intra prediction mode of Page 8 of 17Application No. 17/121,773Docket No. 85880132US06a current block of a picture, comprising: 
one or more processors; and 
a non-transitory computer-readable storage medium coupled to the processors and storing programming for execution by the processors, wherein the programming, when executed by the processors, configures the decoder to carry out operations comprising: 
obtaining a width and a height of the current block; 
comparing the width with the height; 
when the width is greater than the height, determining a DC value of the current block based on reference samples only in a neighboring block on a top side of the current block, or when the height is greater than the width, determining a DC value of the current block based on reference samples only in a neighboring block on a left side of the current block; and 
reconstructing the current block based on the DC value, 
wherein the width W of the current block is W = 2w and the height H of the current block is H = 2h, 
wherein h and w are integer numbers; 
wherein when W > H, the aspect ratio RA is RA = 2w-h, and 
wherein when H > W, the aspect ratio RA is RA = 2h-w.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-6 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly disclose “wherein: the width W of the current block is represented as W =2w and the height H of the current block is represented as H = 2k; h and w are integer numbers; when W>H, the aspect ratio RA=2w-h, when H>W, the aspect ratio RA=2h-w .” Although applying an aspect ratio to weighting factors was known in the art at the time the invention was effectively filed, applicant’s specific and narrow limitation is considered novel and patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487